DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit”, in claims 6, 8, 10, 11 and “system”, in claim 7 and “device” in claims 7-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-10, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 6-10, 12, and 14 are directed to an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The Supreme Court has long held that “[l]aws of nature, natural phenomena, and abstract ideas are not patentable.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014) (quoting Assoc. for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116 (2013) (internal quotation marks omitted)). The “abstract ideas” category embodies the longstanding rule that an idea, by itself, is not patentable. Alice Corp., 134S. Ct. at 2355 (quoting Gottschalk v. Benson, 409 U.S. 63, 67 (1972).
In Alice, the Supreme Court sets forth an analytical “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas [or mental [1]] from those that claim patent-eligible applications of those concepts.”  Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–97 (2012)).  The first step in the analysis is to “determine whether the claims at issue are directed to one of those patent-ineligible concepts.”  Id.  If the claims are directed to a patent-ineligible concept, the second step in the analysis is to consider the elements of the claims “individually and ‘as an ordered combination’” to determine whether there are additional elements that “‘transform the nature of the claim’ into a patent-eligible application.”  Id. (quoting Mayo, 132 S. Ct. at 1298, 1297).  In other words, the second step is to “search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself’”.  Id. (brackets in original) (quoting Mayo, 132 S. Ct. at 1294).  The prohibition against patenting an abstract idea “‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or adding ‘insignificant post-solution activity.’”  Bilski v. Kappos, 561 U.S. 593, 610–11 (2010) (citation omitted).
In applying the framework set out in Alice, and as the first step of the analysis, examiner found Applicant’s Claims 6-10, 12, and 14 are directed to a patent-ineligible abstract concept of identifying patient’s status based on collected speech. Claim 6 recites, in part, a method for collecting utterance generated by a nurse to a patient and/or conversation between the nurse and the patient and outputting the collected speech and Claim 12 recites, in part, the method of determining the level/status of the 
As is, the steps of independent Claims and their respective dependent Claims can be performed by a human being.  Therefore, the steps are all abstract and the Claim as a whole is abstract. 
For the second step of the Alice analysis, we find Applicant's claims 6, 7, 12 and 14 do not have any additional limitations that are sufficient to amount to significantly more than the judicial exception. 
Limitations reference in Alice Corp. that may be enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-exclusive examples:
Improvements to another technology or technical field
Improvements to the functioning of the computer itself
Meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment
Examples that are not enough to quality as “significantly more” when recited in a claim with an abstract idea include, as non-limiting or non-exclusive example:
Adding the words “apply it” (or an equivalent) with an abstract idea, or mere instructions to implement an abstract idea on a computer
Requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry
In this case, there is no recited improvement to another technical field, and no improvement to the computer itself is claimed. Only a generic computer is required to perform the limitations recited in the claims and Applicant specification, paragraph [0165]-[0172].
In addition, the mere recitation of “a computer to execute” in independent claim 14 is akin to adding the words ‘apply it’ with a computer in conjunction with the abstract idea. Such limitations are not enough to add significantly more to the method of analyzing and generating response, which represent human activities. That is, other than reciting “a computer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computer”, “collect”, “acquire”, “judge” and “record” in the context of this claim encompasses a user looking a conversation between people and mentally analyzing the context used by each person to determine a necessity degree of treatment based on the words of content being used by a patient. Considering all the limitations in combination, the claimed additional computer elements do not show any inventive concept in applying the mathematical operations, such as improving the performance of a computer or any other technology. The steps describe nothing more than a computer’s basic function of numerical calculation, and do not meaningfully limit the performance of the analyzing. Even though the disclosed invention is described in the background as improving computer technology, the claim provides no meaningful limitations such that this improvement is 
For the above analysis, in independent Claims 6, 7, 12 and 14, the steps describe nothing more than a computer’s basic function of collecting, comparing and saving, and do not meaningfully limit the performance of the language analysis. Even though the disclosed invention is described in the background as improving computer technology, the claim provides no meaningful limitations such that this improvement is realized. 
Dependent claims 8-10 are also directed to processes which manipulate data which are processes which can be performed by a human and implemented by a generic computer. Accordingly, the limitations of the Claim, whether considered individually or as an ordered combination, are not sufficient. Moreover, the dependent claims inherit the deficiency. 
Therefore, the claim does not amount to significantly more than the abstract idea itself. As such, claims 6-10, 12, and 14 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6-8, 12, and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Kennedy et al. (US Pat. 9,070,357).
Regarding claim 6, Kennedy discloses a nurse operation assistance terminal comprising: 
a collection unit configured to collect, as a collected speech, utterance generated by a nurse to a patient and/or conversation between the nurse and the patient in conjunction with a treatment behavior performed on the patient by the nurse at a treatment site (Fig. 1, Col. 4, lines 7-44, “the patient 105 can submit a speech segment 170 from a client device 110 using a user interface 112 for a speech-based health monitor 130 and a microphone 115 … is recording the speaker’s voice”); and 
an output unit configured to output a collected speech signal indicative of the collected speech (Fig. 1 and Col. 5, lines 6-55, outputting speech segments 170 to a server 125, which includes the speech-based health monitor 130, to utilize the segments).  
Regarding claim 7, Kennedy discloses a nurse operation assistance system comprising: 
the nurse operation assistance terminal described in claim 6 (Fig. 1 and Col. 4, lines 7-44, a client device 110); and 
a registration system configured to receive the collected speech signal from the nurse operation assistance terminal (Fig. 4, steps 410 and 415, Col. 11, lines 27-44, registering the patient with the received speech segments by the health monitor 130), 
wherein the registration system comprises: 

a judgment device configured to judge a nursing necessity degree based on the treatment behavior information to produce a judged value (Col. 2, lines 29-44, Fig. 3, steps 340 and 345, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, determining the degree of a change is outside a predefined speech segment tolerance in order to determine whether a potential problem is identified by the speech-based health monitor and identify a trend upon the patient’s history); and 
a recording device configured to record the judged value (Fig. 3, Col. 11, lines 10-26, Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, “In step 350, it can be determined if a health alert definition has been satisfied. When none of the health alert definitions have been satisfied, the speech segment can be tagged for review by the patient and/or a healthcare professional in step 355”; Fig. 1 and Col. 6, line 22-40, Col. 7, lines 17-36, speech segment history 154 and medical records 120).
Regarding claim 8, Kennedy discloses the nurse operation assistance system as claimed in claim 7, and Kennedy further discloses:
wherein the treatment behavior acquisition device comprises:  
a speech identification unit configured to identify the collected speech signal to produce a speech identified result; and an information extraction unit configured to extract the treatment behavior information from the speech identified result (Fig. 3, steps 340 and 345, “When the determined differences exceed one or more speech .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US Pat. 9,070,357) in view of Koverzin (Us Pub. 20100286490).
Regarding claim 9, Kennedy discloses the nurse operation assistance system as claimed in claim 7, and Kennedy further discloses:
wherein the judgment device comprises: 
an information contrast means configured to contrast the treatment behavior information with predetermined necessary items to produce [a plurality of keywords] required to specify the nursing necessity degree (Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, identifying a trend upon the patient’s history); and 
a judgment means configured to judge the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce the    
Kennedy does not explicitly teach the bracketed limitation, however Koverzin does explicitly teach including the bracketed limitation:
an information contrast means configured to contrast the treatment behavior information with predetermined necessary items to produce [a plurality of keywords] required to specify the nursing necessity degree; and a judgment means configured to judge the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce the judged value (Koverzin, [0025][0107]-[0110] The health monitoring can include monitoring physiological parameters, verbal interaction monitored parameters, sound monitored parameters … a trigger detection mode. The system can be constantly listening for a keyword, receiving physiological parameters and checking the parameters for whether they indicate a trigger event has occurred”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with Interactive patient monitoring system by analyzing words as taught by Korverzin to provide user’s confirmation in order to prevent false operation ([0881]).
Regarding claim 10, Kennedy discloses the nurse operation assistance system as claimed in claim 7, and Kennedy further discloses:
wherein the judgment device comprises: 
an information contrast unit configured to contrast the treatment behavior information with predetermined necessary items to produce a plurality of keywords required to specify the nursing necessity degree (Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, identifying a trend upon the patient’s history); and 
a judgement unit configured to judge the nursing necessity degree based on a judgment rule using a combination of the plurality of keywords to produce the judged result (Fig. 3, steps 340 and 345, Col. 6, lines 42-56, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, “When the determined differences exceed one or more speech segment tolerances, the health alert definitions can be assessed in step 345; analyzing the speech and identifying the tolerances 160 which is allow to deviate from its corresponding value expressed in the speech segment baseline 152).   
Kennedy does not explicitly teach the bracketed limitation, however Koverzin does explicitly teach including the bracketed limitation:
an information contrast unit configured to contrast the treatment behavior information with predetermined necessary items to produce [a plurality of keywords] required to specify the nursing necessity degree; and a judgment unit configured to judge the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce the judged value ([0025][0107]-[0110] The health monitoring can include monitoring physiological parameters, verbal interaction monitored parameters, sound monitored parameters … a trigger detection mode. The 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with Interactive patient monitoring system by analyzing words as taught by Korverzin to provide user’s confirmation in order to prevent false operation ([0881]).
Regarding claim 12, Kennedy discloses a nurse operation assistance method comprising: 
acquiring treatment behavior information from a collected speech signal received from a nurse operation assistance terminal (Fig. 1, Col. 4, lines 7-44, “the patient 105 can submit a speech segment 170 from a client device 110 using a user interface 112 for a speech-based health monitor 130 and a microphone 115 … is recording the speaker’s voice”);
contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree (Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, identifying a trend upon the patient’s history);  
judging the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce a judged value (Col. 2, lines 29-44, Fig. 3, steps 340 and 345, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, determining the degree of a change is outside a predefined speech 
automatically recording the judged value in a corresponding predetermined field on a nursing necessity degree table (Fig. 3, Col. 11, lines 10-26, Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, “In step 350, it can be determined if a health alert definition has been satisfied. When none of the health alert definitions have been satisfied, the speech segment can be tagged for review by the patient and/or a healthcare professional in step 355”; Fig. 1 and Col. 6, line 22-40, Col. 7, lines 17-36, speech segment history 154 and medical records 120).
Kennedy does not explicitly teach the bracketed limitation, however Koverzin does explicitly teach including the bracketed limitation:
contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree; and judging the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce a judged value ([0025][0107]-[0110] The health monitoring can include monitoring physiological parameters, verbal interaction monitored parameters, sound monitored parameters … a trigger detection mode. The system can be constantly listening for a keyword, receiving physiological parameters and checking the parameters for whether they indicate a trigger event has occurred”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with Interactive patient monitoring 
Regarding claim 14, Kennedy discloses a non-transitory recording medium recording a nurse operation assistance program which causes a computer to execute: 
a treatment behavior acquisition step of acquiring treatment behavior information from a collected speech signal received from a nurse operation assistance terminal (Fig. 1, Col. 4, lines 7-44, “the patient 105 can submit a speech segment 170 from a client device 110 using a user interface 112 for a speech-based health monitor 130 and a microphone 115 … is recording the speaker’s voice”);
an information contrast step of contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree (Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, identifying a trend upon the patient’s history);  
a judgment step of judging the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce a judged value (Col. 2, lines 29-44, Fig. 3, steps 340 and 345, Fig. 4, step 430, Fig. 5, steps 515-530, Col. 11, line 45 - Col 12, line 25, determining the degree of a change is outside a predefined speech segment tolerance in order to determine whether a potential problem is identified by the speech-based health monitor and identify a trend upon the patient’s history); and 
a recording step of automatically recording the judged value in a corresponding predetermined field on a nursing necessity degree table (Fig. 3, Col. 11, lines 10-26, Fig. 5, steps 530 and 535, Col. 11, line 45 - Col 12, line 25, “In step 350, it can be 
Kennedy does not explicitly teach the bracketed limitation, however Koverzin does explicitly teach including the bracketed limitation:
contrasting the treatment behavior information with predetermined necessary items to produce a [plurality of keywords] required to specify a nursing necessity degree; and judging the nursing necessity degree, based on a judgment rule and using a combination of the [plurality of keywords], to produce a judged value ([0025][0107]-[0110] The health monitoring can include monitoring physiological parameters, verbal interaction monitored parameters, sound monitored parameters … a trigger detection mode. The system can be constantly listening for a keyword, receiving physiological parameters and checking the parameters for whether they indicate a trigger event has occurred”).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with Interactive patient monitoring system by analyzing words as taught by Korverzin to provide user’s confirmation in order to prevent false operation ([0881]).
Claims 11, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kennedy et al. (US Pat. 9,070,357) in view of Koverzin (Us Pub. 20100286490) and further in view of Salazar et al. (US Pub. 20180218127).
Regarding claim 11, Kennedy in view of Koverzin discloses the nurse operation assistance system as claimed in claim 10.
Kennedy in view of Koverzin does not explicitly teach the bracketed limitation, however Salazar does explicitly teach:
a learning unit configured to carry out machine-learning, responsive to the plurality of keywords and using, as teaching signals, data indicative of treatment behaviors actually performed in conjunction with a plurality of utterances generated by a plurality of nurses to a plurality of patients and/or a plurality of conversations exchanged between the plurality of nurses and the plurality of patients, to generate the judgment rule; and a storage unit configured to store the generated judgment rule (Figs. 3 and 6, [0030][0049][0051] The knowledge graph 225 is generated using machine learning using each patient case summary 640 in the patient dataset which includes a record of the patient's conversation with the healthcare professional system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with the method of machine learning for generating a knowledge graph as taught by Salazar to provide a knowledge graph of conversation which including both unstructured conversations and triage symptoms between patient and healthcare professionals in order to determine symptoms and medical recommendations (Salazar, [0004]).
Regarding claim 13, Kennedy in view of Koverzin discloses the nurse operation assistance method as claimed in claim 12.

carrying out machine-learning responsive to the plurality of keywords and using, as teaching signals, data indicative of treatment behaviors actually performed in conjunction with a plurality of utterances generated by a plurality of nurses to a plurality of patients and/or a plurality of conversations exchanged between the plurality of nurses and the plurality of patients, to generate the judgment rule; and storing the generated judgment rule (Figs. 3 and 6, [0030][0049][0051] The knowledge graph 225 is generated using machine learning using each patient case summary 640 in the patient dataset which includes a record of the patient's conversation with the healthcare professional system).
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with the method of machine learning for generating a knowledge graph as taught by Salazar to provide a knowledge graph of conversation which including both unstructured conversations and triage symptoms between patient and healthcare professionals in order to determine symptoms and medical recommendations (Salazar, [0004]).
Regarding claim 15, Kennedy in view of Koverzin discloses the non-transitory recording medium as claimed in claim 14.
Kennedy in view of Koverzin does not explicitly teach the bracketed limitation, however Salazar does explicitly teach:

Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to incorporate the method of using speech analysis to assess a speaker’s health as taught by Kennedy with the method of machine learning for generating a knowledge graph as taught by Salazar to provide a knowledge graph of conversation which including both unstructured conversations and triage symptoms between patient and healthcare professionals in order to determine symptoms and medical recommendations (Salazar, [0004]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [[1] See Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (“Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.”).  (Emphasis added).